      Case 3:19-cv-30025-MGM Document 35 Filed 06/05/20 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


Dennis G. Lomax,                               )
              Plaintiff,                       )
                                               )
                        v.                     )   Civil Action
                                               )   No. 3:19-cv-30025-MGM
WikiMedia Foundation, Inc. et al.,             )
              Defendants.                      )


                             ORDER OF DISMISSAL

                                June 5, 2020


MASTROIANNI, U.S.D.J.

    Pursuant to the court’s electronic order of this date

dismissing this action, it is hereby ordered that this case be

closed.

   It is so ordered.



                               /s/ Mark G. Mastroianni
                               U.S. District Court Judge
